          Case 3:18-cv-04312-VC Document 129 Filed 05/18/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  JORGE BERMUDEZ, et al.,                           Case No. 18-cv-04312-VC
                 Plaintiffs,
                                                    ORDER RE FAIRNESS HEARING
          v.

  SERVICE EMPLOYEES
  INTERNATIONAL UNION, LOCAL 521,
  et al.,
                 Defendants.

       The fairness hearing scheduled for May 21, 2020 will take place by Zoom webinar.

Anyone wishing to object to the settlement or motion for attorney’s fees must email the

courtroom deputy (vccrd@cand.uscourts.gov), with a cc to all counsel, by no later than

Wednesday, May 20 at noon, or else forfeit their right to participate in the hearing.

       IT IS SO ORDERED.

Dated: May 18, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
